Exhibit 10.3

 

[g74921kc05i001.gif]

 

2841 Dow Avenue, Tustin, California 92780 USA

Phone: 714 544 6665 Fax: 714 838 4742

www.cherokeepwr.com

 

February 29, 2008

 

Mr. Mukesh Patel

15 Rocky Mountain

Coto de Caza, CA 92679

 

Re:                             Amendment of Severance Agreement

 

Dear Mr. Patel:

 

Reference is made to that certain Amended and Restated Severance Agreement
between you and Cherokee International Corporation, dated as of December 5, 2006
(the “Agreement”).  The purpose of this letter agreement is to amend certain
provisions of the Agreement as follows:

 

1.             The first paragraph of Section 3 of the Agreement is hereby
amended and restated, effective immediately, to read in its entirety as follows:

 

“(3)                            Severance Payment.  Subject to the Executive’s
having executed and, if applicable, not revoked, a release of claims reasonably
satisfactory to the Company (the “Release of Claims”), in the event the
Executive’s employment is terminated (i) by the Executive for Good Reason within
one (1) year following a Change in Control or (ii) by the Company other than for
Cause (whether before or after a Change in Control), then the Executive shall be
entitled to the following (collectively, the “Severance Benefits”):  (a) a cash
payment, in lieu of any other severance payment pursuant to any other plan or
agreement of the Company or any subsidiary thereof to which the Executive is
otherwise entitled, of an amount equal to two (2) times his then annual base
salary as in effect immediately prior to the date of termination (the “Severance
Payment”), and (b) continued medical, hospitalization, life and other insurance
benefits being provided to the Executive and the Executive’s family at the date
of termination, for a period of twenty-four (24) months after the date of
termination; provided, however, that the Company shall have no obligation to
continue to provide the Executive with such insurance benefits for any periods
after the date the Executive obtains comparable benefits (with no significant
pre existing condition exclusions) as a result of the Executive’s employment in
a new position.  Subject to Section 5, the Severance Payment shall be payable in
a lump sum within 10 business days following the effective date of the Release
of Claims.

 

--------------------------------------------------------------------------------


 

The Executive shall not be entitled to the Severance Benefits if (i) the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability or (ii) the Executive terminates his
employment with the Company for any reason prior to or more than one (1) year
after a Change in Control, or other than for Good Reason within the one (1) year
period following a Change in Control.  Further, the Executive shall not be
entitled to any Severance Benefits contingent on a Change in Control if the
Executive is terminated under his then current contract and enters into a
similar contract with a successor to the Company, provided that the Executive’s
rate of base salary, target annual bonus amount, benefits (including, without
limitation severance protections) and other material terms of employment remain
substantially similar under the new contract.”

 

2.             Section 4(c) of the Agreement is hereby amended and restated,
effective immediately, to read in its entirety as follows:

 

“(c)                            Non Solicitation. The Executive will not at any
time while he is employed by the Company or any of its subsidiaries, and for 12
months following the termination of his employment (the “Restricted Period”),
solicit, recruit, request, cause, induce or encourage any individual who is then
employed by the Company, or was employed by the Company at any time during the
12-month period ending on the Executive’s termination date, to leave the
employment of the Company or any of its subsidiaries.

 

During the Restricted Period, the Executive will not directly or indirectly
through any other person, influence or attempt to influence customers, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company or any affiliate of the Company (each, a “Restricted
Company”) to divert their business away from the Company or such affiliate, and
the Executive will not otherwise interfere with, disrupt or attempt to disrupt
the business relationships, contractual or otherwise, between the Company or any
affiliate of the Company.

 

However, nothing in the paragraph above shall prevent the Executive from
accepting employment with any other person or entity during the Restricted
Period, including any Restricted Company, provided that the Executive continues
to otherwise comply with the restrictions in this paragraph.”

 

2

--------------------------------------------------------------------------------


 

3.             Section 8 of the Agreement is hereby amended, effective
immediately, to include the following sentence at the end of such Section:

 

“For purposes of this Agreement, all references to the “Company” shall include
references to any “successor” to all or substantially all of the business and/or
assets of the Company.”

 

4.             A new Section 12(b) is hereby added to the Agreement to read in
its entirety as follows:

 

“(b)         “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)                                    equity securities of the Company
representing more than fifty point one (50.1%) of the combined voting power of
the then outstanding voting securities of the Company are acquired by any person
or group of persons acting in concert (within the meaning of Section 14(d) of
the Securities Exchange Act of 1934) other than (x) the Company, a direct or
indirect subsidiary or parent of the Company, or an employee benefit plan or
trust established by the Company, or (y) Oaktree, GSC or any of their respective
affiliates;

 

(ii)                                 a merger or consolidation is consummated in
which the Company is a constituent corporation and which results in less than
fifty percent (50%) of the outstanding voting securities of the surviving or
resulting entity being owned by the then existing stockholders of the Company
(in the aggregate);

 

(iii)                              a sale is consummated by the Company of
substantially all of the Company’s assets to a person or entity which is not
(x) a direct or indirect subsidiary or parent of the Company, or an employee
benefit plan or trust established by the Company, or (y) Oaktree, GSC or any of
their respective affiliates; or

 

(iv)                             during any period of two consecutive years,
individuals who, at the beginning of such period, constituted the Board (plus
each additional director who was approved by the vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
two-year period or whose appointment, election or nomination for election was
previously so approved or recommended) cease, for any reason, to constitute at
least a majority thereof.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.”

 

5.             A new Section 12(f) is hereby added to the Agreement to read in
its entirety as follows:

 

“(f)          “Good Reason” shall mean the occurrence of one or more of the
following events without Executive’s prior written consent (except as a result
of a prior termination):

 

(i)            any material change in the Executive’s status, title, authorities
or responsibilities (including reporting responsibilities) which represents a
demotion from Executive’s status, title, position or responsibilities (including
reporting responsibilities) immediately prior to the Change in Control; the
assignment to the Executive of any duties or work responsibilities which are
materially inconsistent with Executive’s status, title, position or work
responsibilities immediately prior to the Change in Control, or which are
materially inconsistent with the status, title, position or work
responsibilities of a similarly situated senior officer; or any removal of the
Executive from, or failure to appoint, elect, reappoint or reelect the Executive
to, any of such positions, except in the event of Executive’s death or
Disability and other than any such change primarily attributable to the fact the
Company may no longer be a public company;

 

(ii)           any decrease in Executive’s annual Base Salary or target annual
incentive award opportunity except for across-the-board salary reductions
similarly affecting all senior officers of the Company;

 

(iii)          the reassignment of the Executive to a location more than
twenty-five (25) miles from Executive’s then current work location;

 

(iv)          the failure by the Company to continue in effect any incentive,
bonus or other compensation plan in which the Executive participates, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to the failure to continue such plan, or

 

4

--------------------------------------------------------------------------------


 

the failure by the Company to continue Executive’s participation therein, or any
action by the Company which would directly or indirectly materially reduce his
participation therein or reward opportunities thereunder; provided, however,
that the Executive continues to meet substantially all eligibility requirements
thereof;

 

(v)                                the failure by the Company to continue in
effect any employee benefit plan (including any medical, hospitalization, life
insurance, disability or other group benefit plan in which the Executive
participates), or any material fringe benefit or perquisite enjoyed by the
Executive unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Executive’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce Executive’s participation therein or reward opportunities
thereunder, or the failure by the Company to provide the Executive with the
benefits to which the Executive is entitled as an employee of the Company;
provided, however, that the Executive continues to meet substantially all
eligibility requirements thereof;

 

(vi)                             any purported termination of Executive’s
employment for Cause which is not effective; or

 

(vii)                          the failure of the Company to obtain a
satisfactory agreement from any successor or assignee of the Company to fully
assume and agree to perform this Agreement;

 

provided, however, that Good Reason shall be deemed not to exist until the
Company has first been (1) supplied with notice from the Executive setting forth
the Executive’s assertion of Good Reason and (2) provided with the opportunity
to cure the facts giving rise to such assertion within ten (10) days of delivery
of the written notice by the Executive to the Company.”

 

Notwithstanding the foregoing, it will not constitute “Good Reason” if the
Executive becomes employed by a parent corporation of the Company and his
status, title, position or responsibilities change as a result of his employment
by the parent corporation so long as the Executive retains the same general
authority for the operations of the Company as he had immediately prior to the
Change in Control and his status, title, position and responsibilities with the
parent corporation are consistent with other officers

 

5

--------------------------------------------------------------------------------


 

of the parent who have similar operational responsibilities for other businesses
of the parent or its subsidiaries.

 

6.             A new Section 12(g) is hereby added to the Agreement to read in
its entirety as follows:

 

“(g)                           “GSC” shall mean, collectively, GSC Recovery II,
L.P., GSC Recovery       IIA, L.P., GSC Partners CDO Funds, Limited and GSC
Partners CDO         Fund II, Limited.”

 

7.             A new Section 12(h) is hereby added to the Agreement to read in
its entirety as follows:

 

“(h)                           “Oaktree” shall mean, collectively, OCM Principal
Opportunities Fund, L.P., OCM/GFI Power Opportunities Fund, L.P. and GFI Two
LLC.”

 

8.             Sections 12(b), 12(c) and 12(d) of the Agreement are hereby
renumbered as Sections 12(c), 12(d) and 12(e), respectively.

 

This letter agreement does not modify any other terms of the Agreement except as
expressly set forth above.

 

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Jeffrey M. Frank

 

 

Jeffrey M. Frank, President and CEO

 

 

Cherokee International Corporation

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mukesh Patel

 

 

 

Mukesh Patel

 

 

 

6

--------------------------------------------------------------------------------

 